By the court.
The court are of opinion, that, on the facts reported by the auditor, the plaintiff’s books were competent evidence, and that the plaintiff is entitled to recover, according to the verdict, for the larger sum reported by the auditor: Also, that no execution issue on this judgment, but that a certificate go, &c., stating the several sums recovered as debt and costs, which are to be allowed as a debt proved by the plaintiff, under proceedings in insolvency, against the defendant, and the costs to be j>aid in full.